DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoh (20220053628), Itoh hereinafter.
Regarding claim 1, Itoh discloses a dielectric barrier discharge electrode (20, ¶ [79], figs. 1 & 3) comprising: a dielectric (50, ¶ [93]); a first electrode (42) provided to be exposed on a surface of the dielectric (50); a second electrode (644A, ¶ [144], fig. 14) provided to be covered by the dielectric (50); and a third electrode (644B) provided to be covered by the dielectric (50) in a neighborhood of the first electrode (42).
Regarding claim 2, Itoh discloses that the third electrode (644B) is disposed in a manner that a shortest distance (in the second direction as labeled on fig. 14) between the first electrode (42) and the third electrode (644B) is shorter than a shortest distance between the first electrode (42) and the second electrode (644A).
Regarding claim 3, Itoh discloses that the first electrode (42) extends in a first direction (fig. 14) parallel to the surface of the dielectric (50), the second electrode 
Regarding claim 4, Itoh discloses that the third electrode (644B) is disposed in a manner that a distance from the surface of the dielectric (50) in a third direction orthogonal to a first direction and a second direction which are parallel to the surface of the dielectric (50) is shorter than a distance from the surface of the dielectric (50) to the second electrode (644A) in the third direction (fig. 14).
Regarding claim 7, Itoh discloses a dielectric (50) barrier discharge electrode (20, ¶ [79], figs. 1 & 3) comprising: a dielectric (50, ¶ [93]); a first electrode (42) provided to be exposed on a surface of the dielectric (50); and a second electrode (644A, ¶ [144], fig. 14) provided to be covered by the dielectric (50), wherein the second electrode (644A) includes an end portion and a projecting portion (644C) which is provided in the end portion on a side of the first electrode (42) and is projected toward the first electrode (42).
Regarding claim 8, Itoh discloses that the first electrode (42) extends in a first direction (fig. 14) parallel to the surface of the dielectric (50), and the second electrode (644A) has a main body portion extending in the first direction and a second direction (third direction, as labeled in fig. 6, ¶ [96], for an earlier embodiment second electrode 44) parallel to the surface and orthogonal to the first direction, and the projecting portion (644C) projecting in a third direction (second direction as labeled on fig. 14) orthogonal to the first direction and the second direction.
claim 10, Itoh discloses that the projecting portion (644C) of the second electrode (644A) extends in the first direction (fig. 14).
Regarding claim 12, Itoh discloses a dielectric barrier discharge electrode (20, ¶ [79], figs. 1 & 3) comprising: a dielectric (50, ¶ [93]); a first electrode (42) provided to be exposed on a surface of the dielectric (50); and a second electrode (644, ¶ [144], fig. 14) provided to be covered by the dielectric (50), wherein the first electrode (42) extends in a first direction parallel to the surface of the dielectric (50), and the second electrode (644) extends in a second direction (third direction, as labeled in fig. 6, ¶ [96], for an earlier embodiment second electrode 44) parallel to the surface of the dielectric (50) and orthogonal to the first direction and is disposed inside the dielectric (50) in a manner that, in a third direction (second direction as labeled on fig. 14) orthogonal to the first direction and the second direction, a first distance  from one end portion on a side of the first electrode (42) to the surface of the dielectric (50) is shorter than a second distance from the other end portion to the surface of the dielectric (50).
Regarding claim 14, Itoh discloses that the second electrode (644) has a first surface (at segment 644B, ¶ [144], fig. 14) where the first distance is shorter than the second distance.
Regarding claim 15, Itoh discloses that the second electrode (644) has a second surface (at segment 644A, ¶ [144], fig. 14) parallel to the surface of the dielectric (50).
Regarding claim 16, Itoh discloses that the second electrode (644) has a second surface (at segment 644A, ¶ [144], fig. 14) parallel to the first surface.
Regarding claim 17, Itoh discloses a dielectric barrier discharge device (1, ¶ [79], fig. 1) comprising: the dielectric barrier discharge electrode (20) according to claim 1; 
Regarding claim 18, Itoh discloses a dielectric barrier discharge device (1, ¶ [79], fig. 1) comprising: the dielectric barrier discharge electrode (20) according to claim 7; and a power supply (9, ¶ [82]) electrically connected at least to the first electrode (42) of the dielectric barrier discharge electrode (20). 
Regarding claim 19, Itoh discloses a dielectric barrier discharge device (1, ¶ [79], fig. 1) comprising: the dielectric barrier discharge electrode (20) according to claim 12; and a power supply (9, ¶ [82]) electrically connected at least to the first electrode (42) of the dielectric barrier discharge electrode (20).

Allowable Subject Matter
Claims 5-6, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the respective base claim.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the second electrode is disposed inside the dielectric in a manner that the distance from the surface of the dielectric in the third direction is 5 mm or more, and the third electrode is disposed inside the dielectric in a manner that the distance from the surface of the dielectric in the third direction is less than 5 mm.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the 
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to the projecting portion of the second electrode is disposed inside the dielectric in a manner that a distance from the surface of the dielectric in the third direction is less than 5 mm, and the main body portion of the second electrode is disposed inside the dielectric in a manner that a distance from the surface of the dielectric in the third direction is 5 mm or more.
Regarding claim 11, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation directed to the second electrode has a plurality of the projecting portions provided separately in the first direction.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the second electrode is disposed inside the dielectric in a manner that the first distance is less than 5 mm and the second distance is 5 mm or more.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879       

/Mariceli Santiago/Primary Examiner, Art Unit 2879